UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 31, 2011 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-14785 52-1868008 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1332 Londontown Blvd., Suite 200, Sykesville, MD21784 (Address of principal executive offices and zip code) (410) 970-7800 Registrant's telephone number, including area code Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. George J. Pedersen resigned as a member of the Board of Directors of GSE Systems, Inc. (the “Company”) effective December 31, 2011.At the time of his resignation, Mr. Pedersen also served as Chairman of the Compensation Committee, Chairman of the Executive Committee and a member of the Nominating Committee. A copy of Mr. Pedersen’s resignation is included with the Form 8-K as Exhibit 17.1. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following are filed as exhibits to this report: Exhibit No.Description 17.1Resignation Letter from Mr. George J. Pedersen SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 6, 2012 GSE SYSTEMS, INC. /s/ Jeffery G. Hough Jeffery G. Hough Senior Vice President and Chief Financial Officer
